459 U.S. 1154
103 S. Ct. 798
74 L. Ed. 2d 1002
James E. DAVISv.John W. GOODSON
No. 82-490
Supreme Court of the United States
January 17, 1983

On petition for writ of certiorari to the Supreme Court of Arkansas.
The petition for writ of certiorari is denied.
Justice STEVENS, concurring in the denial of the petition for writ of certiorari.
Because the petition for a writ of certiorari does not affirmatively show that a federal question was presented to or decided by the Supreme Court of Arkansas, I believe the Court correctly denies the writ.
Justice MARSHALL, dissenting.


1
Petitioner was summarily held in contempt for advising his client that he had a privilege not to submit to a breathalyzer test.  In citing petitioner for contempt, the judge made no finding that the advice was given in bad faith.  Given the absence of such a finding, I would grant certiorari to decide whether petitioner's conviction and sentence for contempt are constitutionally infirm in light of this Court's decision in Maness v. Meyers, 419 U.S. 449, 95 S. Ct. 584, 42 L. Ed. 2d 574 (1975), where we held that "an advocate is not subject to the penalty of contempt for advising his client, in good faith, to assert the Fifth Amendment privilege against self-incrimination in any proceeding embracing the power to compel testimony."   Id., at 468, 95 S. Ct., at 596.  See also id., at 472, 95 S. Ct., at 598 (Stewart, J., concurring in the result);  In re Watts, 190 U.S. 1, 29, 23 S. Ct. 718, 725, 47 L. Ed. 933 (1903) ("if an attorney acts in good faith and in the honest belief that his advice is well founded and in the just interests of his client, he cannot be held liable for error in judgment").